Case 17-10757-RAM Doc 410 Filed 09/29/20 Page1of4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Undividual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
(mi) TWENTY-SECOND Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: FRANCISCO PUJOL JOINT DEBTOR: GABY PUJOL CASE NO.: 17-10757-RAM
SS#: xxx-xx- 0849 SS#: XXx-xx-1733
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced. modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section IH, which may result in a

 

 

 

. ; fm) = Included [| Not included
partial payment or no payment at all to the secured creditor i Li} .
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .

; oe P , P ’ ° [) Included fm} Not included
out in Section III
Nonstandard provisions, set out in Section VIII im] Included [-] Not included

 

 

 

 

I. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below. including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $6,425.27 formonths 1 to 44 ;
2. $15,413.23 for months 45 to
3. $3,888.85 formonths 46 to 59 ;
4. $269,999.44 formonths 60 to;
B. DEBTOR(S)' ATTORNEY'S FEE: [] NONE  [] PRO BONO
| Total Fees: $12025.00 Total Paid: $1500.00 Balance Due: $10525.00
IPayable $239.20 ‘month (Months 1 to 44 )

Allowed fees under LR 2016-1(B)(2) are itemized below:

12025.00 awarded ecf 293 paid prior to filing 1500.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
IIL. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [[] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

1. Creditor: sy Servicing Corporation/U.S. Bank Trust

 

Address: 323 5th St Arrearage/ Payoff on Petition Date
Eureka, CA 95501

 

Property being surrendered $769.31 /month (Months 1 to 44 )

 

 

LF-31 (rev. 10/3/17) Page | of 4

 

 
Case 17-10757-RAM Doc 410 Filed 09/29/20 Page 2 of 4

Debtor(s): FRANCISCO PUJOL, GABY PUJOL Case number: 17-10757-RAM

 

Last 4 Digits of

 

Account No.: 8218
Other:
(a) Real Property Check one below for Real Property:
[m Principal Residence (m|Escrow is included in the regular payments
{Other Real Property (|The debtor(s) will pay [“]taxes [ Jinsurance directly
Address of Collateral:

19512 NW 79 Ct.
Hialeah, FL 33015

__| Personal Property/Vehicle

 

Description of Collateral: Real estate taxes $235.00 Insurance $208.34 P&I $1796.33. MMM denied

B. VALUATION OF COLLATERAL: [—] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

 

 

1. REAL PROPERTY: [] NONE

 

1. Creditor: LUIS AND GLADYS Value of Collateral: $177.280.41 Payment
PEREZ TO _.
Amount of Creditor's Lien: Total paid in plan: $201,950.58

Address: c/o Sergio Mendez
7400 SW 57 Ct

Ste 202 Interest Rate: 5.25% $2,783.01 /month (Months _1 to 44)

South Miami, FL 33143 Check one bel $6,500.00 /month(Months 45 to)

tne: . ' neck One below: a —
Last 4 Digits of Account No.:_ N/A $1.500.00 /month (Months 46 to 59)

__| Escrow is included in the monthly
mortgage payment listed in this section $51,997.87 /month (Months 60 to _)

Real Property —_
im] The debtor(s) will pay

[“|Principal Residence
(m] Other Real Property (mitaxes [ml insurance directly
Address of Collateral:
1305-1321 NW 79 St
Miami. FL 33147

 

 

2. Creditor; LUIS AND GLADYS Value of Collateral: $287,402.38 Payment
PEREZ TT sy a
; Amount of Creditor’s Lien: $0.00 Total paid in plan: $327,397.02
Address: c/o Sergio Mendez ae ae
7400 SW 57 Ct
Ste202 Interest Rate: 5.25% $2,528.15 /month(Months 1 to a4 )
South Miami, FL 33143 Check one bel $8,524.38 /month(Months 45 to)
heck one below: ane —_ —
Last 4 Digits of Account No.: N/A
" (_| Escrow is included in the monthly 52,000.00 _/month (Months _46 to 59 )
mortgage payment listed in this section $179,633.65 /month (Months 60 to)

Real Property
[_|Principal Residence
{m|Other Real Property

Address of Collateral:
1305-1321 NW 79 St
Miami. FL 33147

(m] The debtor(s) will pay
[mitaxes [mJinsurance directly

 

 

 

 

 

2. VEHICLES(S): [ml] NONE
3. PERSONAL PROPERTY: [lf] NONE
C. LIEN AVOIDANCE [mj] NONE

LF-31 (rev. 10/3/17) Page 2 of 4

 
IV.

Vi.

VIL.

VIL

Case 17-10757-RAM Doc 410 Filed 09/29/20 Page 3 of 4

Debtor(s): FRANCISCO PUJOL, GABY PUJOL Case number: 17-10757-RAM
D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[.] NONE

{m] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

 

 

 

[_] Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle. etc.)
Miami Dade Tax Collector 1370 19512 NW 79 Ct.
1. Hialeah, FL 33015
SN Servicing Corp. 8218 19512 NW 79 Ct.
2. Hialeah, FL 33015
3 Bank of NY Mellon 9795 19512 NW 79 Ct.

Hialeah, FL 33015
E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[[] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address. Vehicle, etc.)
BMW OF NORTH 4695 2016 BMWQ X-5
1. AMERICA
BMW OF NORTH 6329 2015 BMW 428
2. AMERICA
WESTGATE VACATION — 2347 TIMESHARE

3. VILLAS, LLC

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [m] NONE
B. INTERNAL REVENUE SERVICE: [lf] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [lf] NONE
D. OTHER: [B®] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $11,370.41 ‘month (Months 60 to )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [ml If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [lf] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[im] NONE
INCOME TAX RETURNS AND REFUNDS: [li] NONE
NON-STANDARD PLAN PROVISIONS [] NONE

{m) Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

SECTION LI, MONTHLY PLAN PAYMENT: 1. Begins February 23, 2017, 2. Begins October 23, 2020, 3. Begins November
23, 2020. Debtor to pay $3,888.85 in month 43 (October23, 2020)

LF-31 (rev. 10/3/17) Page 3 of 4
Case 17-10757-RAM Doc 410 Filed 09/29/20 Page 4of4

Debtor(s): FRANCISCO PUJOL, GABY PUJOL Case number: 17-10757-RAM

 

Secured creditors holding liens on properties subject to cram downs shall issue a satisfaction of mortgage upon this Court's entry
of Debtors' discharge in this Chapter 13 plan.
The MMM has been denied.

[_] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Francisco Pujol Debtor September 29, 2039 Gaby Pujol Joint Debtor August 14, 2020
FRANCISCO PUJOL Date GABY PUJOL Date
/s/ Michael A. Frank, Esquire September 29, 2020

Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 4 of 4
